Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Jenni Moen (52038) on 02/24/2022.

The application has been amended as follows:










the HARQ feedback is transmitted using >2 bit PUCCH resource,
the wireless device receives fewer DL assignments than a codebook can carry, and
the processing circuitry is further operable to execute the instructions to cause the wireless device to set any bits corresponding to not received DL assignments to a fixed value.

21.	(Currently Amended) The wireless device of Claim 12, wherein obtaining the PUCCH configuration parameter comprises receiving the PUCCH configuration parameter via RRC signaling from [[a]] the network node.

23.	(Currently Amended) A method by a network node for receiving Hybrid Automatic Repeat Request (HARQ) feedback, comprises:
transmitting, to a wireless device, a Physical Uplink Control Channel (PUCCH) configuration parameter comprising a channel code type and a PUCCH resource that is explicitly configured with the channel code type, the PUCCH resource comprising a PUCCH timing indication and/or Acknowledgement/Not-Acknowledgement (ACK/NACK) resource indicator (ARI), wherein a codebook size is based on the channel code type; and
receiving, on the PUCCH and via the PUCCH resource, the HARQ feedback formatted based on at least the channel code type.


memory operable to store instructions; and 
processing circuitry operable to execute the instructions to cause the network node to:
transmit, to a wireless device, a Physical Uplink Control Channel (PUCCH) configuration parameter comprising a channel code type and a PUCCH resource that is explicitly configured with the channel code type, the PUCCH resource comprising a PUCCH timing indication and/or Acknowledgement/Not-Acknowledgement (ACK/NACK) resource indicator (ARI), wherein a codebook size is based on the channel code type; and
receive, on the PUCCH and via the PUCCH resource, the HARQ feedback formatted based on at least the channel code type.










Allowable Subject Matter
Claims 1-4, 12-19, 21-23, 33-40, and 42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 12, 23,  and 33, the combination of limitations involving, obtaining a PUCCH configuration parameter comprising a channel code type and a PUCCH resource that is explicitly configured with the channel code type, the PUCCH resource comprising a PUCCH timing indication and/or Acknowledgement/Not-Acknowledgement (ACK/NACK) resource indicator (ARI); determining a codebook size based on the channel code type, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Papasakellariou (US 20160295561 A1) teaches receiving DL DCI with ARI in Par. 0103 and also teaches use of coding type based on payload size in Par. 0209; Prior art KIM et al. (US 20190150181 A1) teaches receiving DL DCI with ARI in Par. 0365 and also teaches that a size of the codebook may previously be configured by higher layer signaling (e.g., RRC signaling) in Par. 0185; Prior art LEE et al. (US 20180234147 A1) teaches that a rule may be applied to select coding type based number of UCI bits and the rule is configured by RRC signaling in Par. 0142-0145, but Papasakellariou-KIM-LEE do not teach PUCCH configuration parameter comprising a channel code type and a PUCCH resource that is explicitly configured with the channel code type, the PUCCH resource comprising a PUCCH timing indication and/or Acknowledgement/Not-Acknowledgement (ACK/NACK) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416